Citation Nr: 0832407	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-05 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for right renal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which denied the benefit sought on appeal.  

The Board notes that the veteran presented testimony during a 
hearing on appeal at the Central Office in Washington D.C., 
before the undersigned in July 2008.  A copy of the hearing 
transcript issued following the hearing is of record.


FINDING OF FACT

With resolution of doubt in favor of the veteran, the 
veteran's right renal cell carcinoma is related to exposure 
to ionizing radiation in service.


CONCLUSION OF LAW

The grant of service connection is warranted for right renal 
cell carcinoma.  38 U.S.C.A. §§ 1131, 1112, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.311 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

Given the favorable action taken in this appeal, there is no 
need to discuss whether VA's duties to notify and to assist 
the claimant, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007), have been met.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffered from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, including 
malignant tumors, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for disability based on exposure to 
ionizing radiation can be demonstrated by three different 
methods.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  
First, there are certain types of cancer that are 
presumptively service-connected when they occur in 
"radiation-exposed veterans."  38 U.S.C.A. § 1112(c); 38 
C.F.R. § 3.309(d).  This category of "radiation-exposed 
veterans includes those veterans who participated in a 
"radiation-risk activity."  Such activities include 
participation during the official operational period of an 
atmospheric nuclear test or the occupation of Hiroshima or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the stomach, 
cancer of the small intestine, cancer of the pancreas, 
multiple myeloma, lymphomas (except Hodgkin's disease), 
cancer of the bile ducts, cancer of the gall bladder, primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated), cancer of the salivary gland, cancer of the 
urinary tract, bronchiolo-alveolar carcinoma, cancer of the 
bone, cancer of the brain, cancer of the colon, cancer of the 
lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 
C.F.R. § 3.309(d)(2).

Second, "radiogenic diseases" may be service connected, 
provided that certain conditions are met, pursuant to 38 
C.F.R. § 3.311.  To consider a claim under § 3.311, the 
evidence must show the following: (1) the veteran was exposed 
to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulation.  
38 C.F.R. § 3.311(b).  If any of the foregoing three 
requirements has not been met, service connection for a 
disease claimed as secondary to exposure to ionizing 
radiation cannot be granted under 38 C.F.R. § 3.311.  38 
C.F.R. § 3.311(b)(1)(iii).  For purposes of 38 C.F.R. § 
3.311, the term "radiogenic disease" means a disease that may 
be induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2).

The regulation states that the term radiogenic disease shall 
include: (i) All forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast 
cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; 
(vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach 
cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) 
Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary 
gland cancer; (xv) Multiple myeloma; (xvi) Posterior 
subcapsular cataracts; (xvii) Non-malignant thyroid nodular 
disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; 
(xx) Tumors of the brain and central nervous system; (xxi) 
Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's 
disease; (xxiii) Prostate cancer; and (xxiv) Any other 
cancer.  38 C.F.R. § 3.311(b)(2).

Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

Background and analysis

The veteran asserts that his right renal cell carcinoma is a 
result of his service, as well as due to exposure to ionizing 
radiation during service. 

The Board notes that kidney cancer is a radiogenic disease.  
See 3.311(b)(2) (xiii) and (xiv).  However, 38 C.F.R. § 3.311 
does not provide for presumption for service connection for 
radiogenic diseases.  Rather, this regulation provides 
special procedures for evidentiary development and 
adjudication of a claim.  Implicit in the regulation is the 
requirement for evidence of a medical nexus between the 
exposure to the ionizing radiation and the current 
disability.

Evidence of record shows that the veteran was occupationally 
exposed to ionizing radiation while performing military 
duties from October 30, 1984 to July 1, 1988.  Medical 
evidence reveals that he was diagnosed with renal cell 
carcinoma of his right kidney in 2004.

In accordance with 38 C.F.R. § 3.311, the RO obtained a 
radiation dose estimate from the DTRA.  Based on the 
veteran's DD 1141 Forms, he was shown to have been exposed to 
a total dose of ionizing radiation of 0.614 rem.  The RO 
forwarded the case to the Director of the Compensation and 
Pension Service, who requested an opinion from the Under 
Secretary for Health as to the relationship between the 
veteran's kidney cancer and his exposure to ionizing 
radiation during service.

The Under Secretary for Health noted that the kidney was 
considered to have a low comparative susceptibility to 
radiation induced cancer and the strength of the evidence 
linking kidney cancer induction to radiation exposure was 
believed to be weak and inconsistent.  The National Institute 
of Occupational Safety and Health (NIOSH) Interactive 
Radioepidemiological Program (IREP) computer software 
calculated a 99 percentile value for the probability of 
causation of 1.35 percent.  Upon review of the veteran's 
claims file and the evidence of record, the Chief, Public 
Health and Environmental Hazards Officer opined that it was 
unlikely that the veteran's renal cell carcinoma of the right 
kidney could be attributed to occupational exposure to 
ionizing radiation in service.  The Compensation and Pension 
Service noted that as a result of this opinion, and following 
review of the evidence in its entirety, it was their opinion 
that there was no reasonable possibility that the veteran's 
renal cell carcinoma of the right kidney resulted from 
radiation exposure in service.

At his July 2008 Central Office hearing, the veteran, through 
his representative, referred to a study which spoke directly 
to the criticism that radiation dose estimates were 
arbitrary, unreliable, and inaccurate.  It was argued that 
the veteran had no risk factors for kidney cancer.  The 
veteran also contends that 38 C.F.R. § 3.311 was not 
followed.  The representative quoted "If the Under Secretary 
of benefits, after considering any opinion of the Under 
Secretary of Health, is unable to conclude whether it is at 
least as likely as not that there was no reasonable 
possibility the veteran's disease resulted from radiation 
exposure in service, the Undersecretary for benefits shall 
refer the matter to an outside consultant in accordance with 
paragraph (d) of this section."

An opinion received in August 2008 from Dr. A.M.G. noted that 
the medical evidence of record revealed that the veteran was 
diagnosed at age 40 with stage I renal cell carcinoma and 
underwent a right nephrectomy.  There was also evidence of 
exposure to ionizing radiation for a period of four years.  
She noted that several studies have identified specific risk 
factors for renal cell carcinoma.  In addition, she noted 
that findings of the National Research Council suggested that 
ionizing radiation exposure was another risk factor and that 
the greatest risk occurred at the high exposure levels.  The 
physician indicated there was no evidence of risk factors for 
renal cell carcinoma in this veteran except for ionizing 
radiation.  In addition, it was noted, that adult renal 
neoplasms have a predilection for older patients and were 
clinically and morphologically distinct from renal neoplasms 
found in pediatric age groups.  Relatively rare tumors occur 
in younger adults (18 to 45 years of age).  Therefore, the 
physician opined it was at least as likely as not that the 
veteran's in-service exposure to radiation placed him at a 
higher risk for developing renal cell carcinoma at such an 
early age.  

The veteran contends that his right renal cell carcinoma was 
a result of exposure to ionizing radiation during service.  
Under the factual circumstances of this case, the veteran is 
entitled to service connection for right renal cell 
carcinoma.  His separation examination was within normal 
limits and the right renal cell carcinoma was not diagnosed 
until 2004, approximately 16 years after separation from 
service.  However, given the Under Secretary of Health's 
opinion, the private medical opinion, and testimony from the 
veteran, the Board finds that the evidence, both positive and 
negative, is at least in equipoise.  Resolving reasonable 
doubt in the veteran's favor the Board concludes that the 
veteran's right renal cell carcinoma is the result of 
ionizing radiation exposure during service and the grant of 
service connection is warranted.  U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for right renal cell 
carcinoma is granted.




____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


